DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Invention I and Species VI in the reply filed on 5/24/2022 is acknowledged.
Claims 2, 4, 6, 11 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.  It is noted that applicant did not identify claims 11 and 14 as being directed to a nonelected species. However, claim 11 and claim 14 recite similar limitations to claim 2 and claim 6 respectively which were identified as drawn to nonelected species.  Therefore claim 11 and claim 14 are also withdrawn from further consideration. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200233255 A1 to Lin et al. in view of US 20180113353 A1 to Chen et al.
Regarding Claim 1.  Lin discloses a display assembly, comprising: a frame (Fig. 2 backplane 22 and Frame 23); a liquid crystal panel installed in the frame (Fig. 2 LCD panel 24); a diffusion plate attached to a light incident surface of the liquid crystal panel (Fig. 2 diffusion film 27); and a film structure comprising one or more optical films and attached between the liquid crystal panel and the diffusion plate, wherein a light incident surface of the film structure faces the glass diffusion plate, a light exiting surface of the film structure faces the light incident surface of the liquid crystal panel (Fig. 2 optical film group 26), and the liquid crystal panel, the diffusion plate, and the film structure are attached together to form an integrated structure (As shown in Fig. 2). 
Lin does not specifically disclose that the diffusion plate is glass.
However, Chen discloses a diffusion plate in a display comprising glass (See para 25).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a glass diffusion plate.
Regarding Claim 3.  Lin further discloses a bonding agent located on an inner side of the frame (Fig. 2 adhesive frame 25). 
Chen further discloses an adhesive member configured to bond side surfaces of the glass diffusion plate, the film structure, and the liquid crystal panel to the frame (Fig. 1 adhesive member 33) to assist in making the device integral. 
Regarding Claim 5.  Chen further discloses a lug boss extending toward an inside of the frame is formed on the frame; and an edge of the glass diffusion plate is carried on the lug boss (See Fig. 1 supporting frame 32) for supporting the display panel.
Regarding Claim 7.  Chen further discloses a back plate located below the lug boss (Fig. 1 back frame 36); and a light source component installed on the back plate and located between the glass diffusion plate and the back plate (Fig. 1 light-emitting unit 37). 
Regarding Claim 8.  Chen further discloses a gap is formed between the light source component and the glass diffusion plate (as shown in Fig. 1). 
Regarding Claim 9.  Chen further discloses a gap is formed between the frame and a side edge of the light source component (as shown in Fig. 1). 
 Regarding Claim 10.  Lin discloses a terminal device comprising a display assembly, the display assembly comprising: a frame (Fig. 2 backplane 22 and Frame 23); a liquid crystal panel installed in the frame (Fig. 2 LCD panel 24); a diffusion plate bonded to a light incident surface of the liquid crystal panel (Fig. 2 diffusion film 27); and a film structure comprising one or more optical films and bonded between the liquid crystal panel and the diffusion plate, wherein a light incident surface of the film structure faces the glass diffusion plate, a light exiting surface of the film structure faces the light incident surface of the liquid crystal panel (Fig. 2 optical film group 26), and the liquid crystal panel, the diffusion plate, and the film structure are bonded together to form an integrated structure (As shown in Fig. 2). 
Lin does not specifically disclose that the diffusion plate is glass.
However, Chen discloses a diffusion plate in a display comprising glass (See para 25).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a glass diffusion plate.
 Regarding Claim 12.  Lin further discloses a bonding agent located on an inner side of the frame (Fig. 2 adhesive frame 25). 
Chen further discloses an adhesive member configured to bond side surfaces of the glass diffusion plate, the film structure, and the liquid crystal panel to the frame (Fig. 1 adhesive member 33) to assist in making the device integral. 
Regarding Claim 13.  Chen further discloses a lug boss extending toward an inside of the frame is formed on the frame; and an edge of the glass diffusion plate is carried on the lug boss (See Fig. 1 supporting frame 32) for supporting the display panel.
Conclusion

 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871